Citation Nr: 1213716
Decision Date: 04/13/12	Archive Date: 05/24/12

DOCKET NO.  03-10 344	)	DATE MAY 04 2012
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


ORDER


     The following corrections are made in a decision issued by the Board in this case on April 13, 2012:

On page 5, in the fifth line, xxx is replaced with August 2010 VA examiners opinion.



		
	K. R. FLETCHER
	Acting Veterans Law Judge, Board of Veterans Appeals


Citation Nr: 1213716	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  03-10 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1976 to September 1979.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Waco, Texas.

The Veteran testified before the undersigned Acting Veterans Law Judge at a November 2004 travel Board hearing.   A hearing transcript has been associated with the claims files.

The Board denied the instant claim in a December 2005 decision.  The Veteran subsequently appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In August 2008, the Court issued a Memorandum Decision that vacated the Board's December 2005 decision as to the instant claim only and remanded the claim to the Board for further adjudication.

The instant claim was most recent before the Board in January 2011 when it was remanded for additional development.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


REMAND

Unfortunately, this matter must be remanded for compliance with the Board's previous remand directives.

The Veteran has alleged that his current back disability is the result of his in-service physical training.  Service treatment records document complaints of low back pain in September 1977 and November 1977.  During his November 2004 hearing, the Veteran testified that he was laid off from a job soon after service due to back problems.  Post-service treatment records document work-related back injuries in 1987 and 1991.  A November 1997 treatment record notes that the Veteran had sought workman's compensation for his back injury; however, there is no indication if this record is referring to a 1987 injury or a 1991 injury.  Various lay statements submitted by the Veteran indicate that he complained of back pain after service and that he lost a job soon after service due to his back pain.  In August 2010, the Veteran was afforded a VA examination.  The examiner opined that the Veteran's back disability was "less likely than not related to his military service."  He also then stated, "It is more related to his work injuries and the aging process." 

In its January 2011 remand, the Board instructed that the Veteran be provided corrective VCAA notice.  The Veteran was also to be asked if he had applied for or been awarded workman's compensation benefits.  Such records were to be obtained if the Veteran had affirmatively responded.  After completion of this development, a VA addendum opinion was to be obtained to determine the etiology of the Veteran's claimed back disability as the August 2010 VA examiner's opinion is confusing.  (Specifically, it is unclear if the examiner was noting that the majority of the Veteran's back pain/disorder was due to work injuries and the aging process, or if he was attempting to say that the back pain/disorder was at least as likely as not related to work injuries and the aging process.)

Corrective VCAA notice was provided to the Veteran in January 2011.  The January 2011 letter also inquired as to whether the Veteran had applied for or been awarded workman's compensation benefits and requested that a proper authorization form be completed to allow VA to obtain these records; the Veteran did not respond to this request.  These actions satisfy the Board's remand directives.  A VA addendum opinion, however, was not obtained as it appears that AMC merely re-printed the August 2010 VA examiner's opinion.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  The Board recognizes that this case has now been pending for more than 10 years, and sincerely regrets the further delay.  However, the August 2010 VA opinion is unlikely to survive judicial scrutiny.  The Court routinely vacates Board decisions in situations where the Board fails to ensure compliance with remand instructions and, as noted above, this case is before the Board on remand by the Court.  Therefore, this matter must be remanded to ensure compliance with the Board's previous remand directives.

Accordingly, the case is REMANDED for the following action:
 
1.  Contact the Texas Department of Insurance, Division of Workers' Compensation, and request the Veteran's workers' compensation records dated since 1987, to include records related to injuries in 1987 and 1991.  If the records are not available, this should be noted in the record and the Veteran and his representative should be so informed.

2.  Thereafter, the RO/AMC should arrange for the Veteran's claims files to be reviewed by the examiner who prepared the August 2010 VA opinion, if available, to obtain a supplemental opinion as to the nature and etiology of the Veteran's claimed back disability.

The examiner is asked to furnish an opinion with respect to the following question:

For any back disability diagnosed during the period of the appeal, is it at least as likely as not (50 percent or greater probability) that such a disability had its onset in, or is otherwise related to, the Veteran's military service, to include September and November 1977 treatment for back complaints?  

The examiner should specifically comment on the September and November 1977 service treatment records and the Veteran's lay statements that he had a back disability since his military service.  The examiner should also specifically comment on the xxx 

If the examiner determines that an opinion cannot be expressed without resort to mere speculation, any missing evidence that might enable the opinion to be expressed should be noted.  If there is no such evidence, the examiner should provide the reasons and bases as to why any opinion would be speculative. 

If the prior examiner is not available, the Veteran should be scheduled for an additional VA examination.  The claims files must be reviewed and the examiner must address the question of etiology, as set forth earlier in this paragraph. 

3.  The RO/AMC should review the examination report to insure that it contains all findings and opinions requested in the remand.

4.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the case is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


